UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1164


BRICIA ROSLYN PINI,

                    Plaintiff - Appellant,

             v.

WORKERS COMPENSATION OF THE COMMONWEALTH OF VIRGINIA;
STAYBRIGHT ELECTRIC OF COLORADO, INC.; OLD REPUBLIC
INSURANCE  COMPANY;     BASSETT    GALLAGHER    SERVICES;
VANDEVERTER BLACK LLP; DR. DHRUV BIPIN PATEDER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01478-LMB-MSN)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bricia Roslyn Pini, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bricia Roslyn Pini appeals from the district court’s order dismissing her civil

complaint without prejudice for lack of subject matter jurisdiction. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Pini v. Workers Comp., No. 1:17-cv-01478-LMB-MSN (E.D. Va.

Jan. 16, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2